Exhibit 10.8

January 14, 2002

Vince Ciavardini

4 Honeysuckle Ln.

Broomall, PA 19008

Dear Vince,

Thank you for taking the time over the last two months to meet with us to
discuss our Sunstone/UMB mutual fund opportunity. We enjoyed your company and
the opportunity of discussing how you might help advance our mutual fund
servicing efforts. UMB Financial Corporation is a regional, multi-bank holding
company, headquartered in Kansas City, Missouri with $7.5 billion in assets. UMB
offers a complete array of banking products and related financial services to
both individual and business customers including employee benefit services,
trust and wealth management products, cash management, financial counseling,
investment products and services, custody, brokerage services and commercial
loans, to name a few.

Vince, UMB would like to extend the offer of Vice Chairman of UMB Financial
Corporation, President and Chief Executive Officer of a newly created mutual
fund services division, which would consist of Sunstone and UMB’s Mutual Fund
Cash Management and Custody services. Your base salary will be $280,000 and a
leased car. In addition to the base offer, you would receive a bonus of 5% of
the pre-tax net profits of Sunstone. We will also include in this bonus pool
bundled services sold to prospective clients. In addition, you would be eligible
to receive up to 3% of the pre-tax net profits of UMB’s Mutual Fund Cash
Management and Custody services it UMB’s sole discretion based on your overall
performance and the performance of those business functions. If your employment
terminates during the course of a given year, the applicable bonus pool would be
calculated on a pro-rata basis. UMB’s standards and procedures and internal
profitability reporting will determine pre-tax profits. You would not eligible
to participate in any other existing incentive program that may be offered to
Sunstone or UMB personnel, as that would be duplicative.

You would be given full responsibility for the newly created division and report
directly to the CEO of UMB, R. Crosby Kemper III. You would be expected to have
a sufficient presence in Kansas City and in Milwaukee, to enable you to provide
direction and leadership to those who report to you and to effectively manage
the respective personnel and operations.

You would be eligible to participate in the annual award of UMBF qualified stock
options under the UMB stock option plan. Four weeks’ vacation is available to
you during the first year with the first week allowable during the first six
months and the remaining three after six months of employment. Thereafter, the
use of your vacation would follow UMB policies. Included in this offer is UMB’s
executive relocation package with the major highlights attached and UMB’s
standard benefits package.

No provision of this letter represents an employment contract in whole or in
part, for any duration, between you and UMB or any of its subsidiaries. Rather,
your employment would be at-will. Either you or UMB (or any subsidiary) may
terminate your employment at anytime with or without cause. Should you have any
questions regarding what is outlined in this offer, please do not hesitate to
call me at 816-860-7696 or email me at Lisa.zacharias@umb.com and I will be
happy to discuss them with you.

Kind Regards,

 

/s/ Lisa Zacharias

   

/s/ Vince Ciavardini

Lisa Zacharias     Vince Ciavardini

Senior Vice President

Human Resources

   